Opinion by
Cline, J.
Several witnesses testified in behalf of the plaintiff, from which it appeared that 12 of the cases were marked “Mined in Brazil” “Split in Japan.” One of the 12 cases introduced into evidence was so marked, the latter phrase appearing below the former on each side and on the bottom. The-attorney for the Government stated that the customs inspector who examined the cases could not testify because he was in the armed forces. His report was offered in evidence and objection thereto sustained. On the record presented 12 of the cases were found by the court to have been legally marked as claimed. This court was of the opinion that the report in question was not admissible under the ■ordinary rules of evidence and stated that no special rule was called to its attention.
It was found that the report did not appear to be of the type passed upon in Sylvania Industrial Corp. v. United States (22 C. C. P. A. 230, T. D. 47144). McCollum Legaz Fish Co. v. United States (T. D. 48853) cited.